DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0318488 A1) in view of Fang et al. (US 2021/0160552 A1).

Regarding claim 1, Lim discloses a method for real time data streaming (see 100 in fig. 1; e.g. see “real-time streaming” in ¶ [0036]), the method comprising: receiving, from a receiver (e.g. see 116 in fig. 1) in a message (see 510 in fig. 5), data indicative of a viewport (e.g. see FOV in ¶ [0024], [0027]) that is associated with the receiver; generating, based on the data indicative of the desired viewport (e.g. see FOV in ¶ [0024]), a plurality of codec bitstreams (see 426s in fig. 4B), each codec bitstream being configured to include encoded information that includes one of occupancy map data, geometry data, or attribute data for a volumetric video (see 420-424 in fig. 4B); generating, for each codec bitstream of the plurality of codec bitstreams, a dedicated stream (see 426 for each 420-424 in fig. 4B), the dedicated stream including a payload format based on the respective codec bitstream for that stream (see 426 for each 420-424 in fig. 4B); multiplexing each dedicated stream into a result stream for the volumetric video (see 428 in fig. 4B), and sending, to the receiver, the result RTP stream that includes data representing the viewport of the volumetric video in the result RTP stream (see 430 in fig. 4B; see 450 and 464 in fig. 4C).
Although Lim discloses the real-time streaming of the stream, it is noted that Lim does not provide the particular wherein the streaming is a real time protocol (RTP) data streaming; and wherein the message is a RTP extension message.
However, Fang discloses one internet real time data streaming that is well-known in the art is the real time protocol (RTP) (e.g. see ¶ [0320]), and wherein the message is a RTP extension message (e.g. see Table 12).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fang teachings of RTP into Lim internet streaming for the benefit of compatibility with industry standard internet streaming protocol.

Regarding claim 2, the references further discloses comprising: performing video-based point cloud coding (V-PCC) using the result RTP stream (see Lim 802-804 fig. 8).

Regarding claims 3 and 16, Lim further discloses wherein each codec bitstream includes a high efficiency video coding (HEVC) bitstream (e.g. see ¶ [0089]).

Regarding claim 4, the references further discloses comprising: generating an additional dedicated RTP stream including a compressed patch sequence sub-stream (see any of Lim 420-424 in fig. 4B); and multiplexing the additional RTP stream into the result RTP stream for V-PCC video (see Lim 428 in fig. 4B).

Regarding claims 5 and 17, the references further discloses comprising: generating an RTP header extension of the result RTP stream (see Lim 500 in fig. 5), the RTP header extension configured to include a compressed patch sequence substream (see Lim 520 in fig. 5).

Regarding claims 6 and 18, the references further discloses comprising: generating one or more session description protocol (SDP) attributes to indicate capabilities for carriage of point cloud video as part of the result RTP stream (e.g. see Fang ¶ [0380]).

Regarding claims 7 and 19, the references further discloses wherein the one or more SDP attributes for the result RTP stream indicate at least one of: an ability to carry encoded point cloud information on occupancy map data, geometry data, attribute data and patch sequence data in dedicated RTP streams (see Lim 420-424 in fig. 4B);

Regarding claims 9 and 20, the references further discloses wherein the one or more Session Description Protocol (SDP) attributes indicate at least one of: an ability to signal a desired viewport using an RTCP feedback message (see Fang 3006 in fig. 7); and an ability to signal an actually transmitted viewport using an RTP header extension message (see 3008 in fig. 7; e.g. see Fang ¶ [0541]).

Regarding claims 10 and 21, the references further discloses wherein each dedicated RTP stream includes a distinct media type (see Lim 420-424 in fig. 4B).

Regarding claim 11, Lim further discloses wherein the method is performed by a user equipment (UE), a networked device, or an access node (AN) (see 102 in fig. 1).

Regarding claim 12, the claim(s) recite a decoding method (see fig. 4C) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 14, Lim further discloses comprising decoding, from the plurality of codec bitstreams, patch sequence data, wherein generating the point cloud reconstruction is based on the patch sequence data (see 460s in fig. 4C).

Regarding claim 15, Lim further discloses wherein rendering the volumetric video comprises: receiving, from a sensor associated with a device configured to display the volumetric video (see 416 in fig. 4B), sensor data indicative of a position of the display (e.g. see ¶ [0027]); and rendering the volumetric video based on the sensor data indicative of the position (see 416-418 in fig. 4B).


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Fang in view of Choi et al. (US 2020/0195946 A1).

Regarding claims 8 and 13, the references do not disclose wherein the RTP payload format comprises at least one supplemental information enhancement (SEI) message, wherein data carried in a point cloud video specific SEI message are used in a rendering phase at a receiver.
However, Choi discloses a point cloud coding wherein the RTP payload format comprises at least one supplemental information enhancement (SEI) message (e.g. see ¶ [0043]), wherein data carried in a point cloud video specific SEI message are used in a rendering phase at a receiver  (e.g. see ¶ [0043]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Choi teachings of SEI messages into the references real time streaming for the benefit of providing information used to manage operation of the decoder with the RTP data stream.

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hannuksela et al. (US 2020/0053392), discloses video coding with RTP transmission.

Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485